                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                              CASE NO.       8: 19-CR-245
                         Plaintiff,                               '
         vs.
                                                              WAIVER OJ/ PERSONAL
ISMAEL ZAMBRANO, .JR,                                     APPEARANCE AT ARRAIGNMENT
                                                                  AND ORDER
                         De fondant,

        Pursuant to Federal Rule of Criminal Procedure lO(b), the defendant hereby waives
personal appearance at the arraignment on lhc charge(sl currently pending against the defendant
in this court.
        (I)      The defendant affirms receiving a copy of the superseding indictment;
        (2)      The defendant understands the right lo appear personally before the Court for an
arrnignmcnt on the ehargc[s], and voluntarily waives thnt right; and
        (3)      The defendant pleads not guilty to all counts of the superseding indictment,




                                                              g l::l. ~!. ~~o/~1 _ _
                                                       Dute


                                              ORDER
        IT JS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not guiliy
plcu t.o all counts is entered on record with the Clerk ofCmu1.
